Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicants arguments in conjunction with the applicants amendments submitted on 8/29/2022 are considered persuasive in overcoming the previous rejections. Specifically, as the applicant states how broad “an intermediate component” is i.e. a wall, thus making anything an intermediate component. Thus, nothing can be “between” the “oxidant-containing gas outlet surface” and the “heat exchanger.” The closest prior art of record would now be considered Tsunoda (US 2009/0148733). This is seen within figure 1, the exhaust being the “oxidant-containing gas outlet surface” and the “heat exchanger” being the pipes (i.e. 100a or 100b). However, as in this interpretation the gas has to bend around the end plates in order to reach the pipes. Therefore, there is an intermediate object between the “oxidant-containing gas outlet surface” and the “heat exchanger.” This is also not a simple design choice as the changing of direction components would significantly impact the apparatus. Lastly, while not to be limited to the embodiment the support for the applicants amendment is found within figure 11. This shows the heat exchanger disposed with the oxidant-containing gas outlet surface without an intermediate compound between the heat exchanger and the oxidant containing gas outlet surface. Thus, the instant claimed invention is deemed novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724